UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6686



CALVIN WAYNE BARBER,

                                            Petitioner - Appellant,

          versus


MACK JARVIS; J. J. CLARK, Superintendent,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-882-5-BR)


Submitted:   September 10, 1998       Decided:   September 24, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Wayne Barber, Appellant Pro Se. Clarence Joe Delforge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability, deny Appellant’s motion for a certificate of probable

cause to appeal, and dismiss the appeal on the reasoning of the

district court. See Barber v. Jarvis, No. CA-97-882-5-BR (E.D.N.C.

Apr. 2, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2